Per Curiam:
*323Mr. Antonio Golston appeals his conviction by a Jackson County jury of voluntary manslaughter, first-degree robbery, and two counts of armed criminal action (ACA). The trial court sentenced him to fifteen years in the Department of Corrections for voluntary manslaughter, twenty-five years for robbery, and ten years on each of the ACA convictions, to be served concurrently, with credit for time served but with no probation.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).